DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations as amended on .  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
“A method for controlling a differential cooperative active steering system, comprising: 
1) collecting, by a plurality of sensors, a steering angle of a steering wheel and a torque of the steering wheel, and determining, by a steering and drive integrated controller, a driving state of a vehicle according to the steering angle of the steering wheel and the torque of the steering wheel; wherein the driving state comprises a steering state, a return-to-center state and a straight-running state; 
2) calculating, by the steering and drive integrated controller, an output steering angle of a steering angle coupling motor and a drive torque difference between- an inner driving wheel and an outer driving wheel when the vehicle is in the steering state, and coupling, by a planetary gear mechanism, the steering angle of the steering wheel and the output steering angle of the steering angle coupling motor to output a steering angle of a pinion; and calculating, by the steering and drive integrated controller, the output steering angle of the steering angle coupling motor and the drive torque difference between the inner driving wheel and the outer driving wheel when the vehicle is in the return-to-center state;
3) sending, from the steering and drive integrated controller, the output steering angle of the steering angle coupling motor to a controller of the steering angle coupling motor: and sending, from the steering and drive integrated controller, a torque of a first hub motor of the inner driving wheel and a torque of a second hub motor of the outer driving wheel to a first hub motor controller and a second hub motor controller, respectively; and 
4) controlling, by the steering and drive integrated controller, an active steering of the vehicle via the steering angle coupling motor, based on the steering angle of the pinion; and 
controlling, by the steering and drive integrated controller, a differential drive assisted steering of the vehicle via the first hub motor and the second hub motor, based on the torque of the first hub motor and the torque of the second hub motor; 
wherein, the step of determining a driving state of the vehicle according to the steering angle and the torque in step 1) comprises: 
comparing the torque of the steering wheel with an assist threshold, and calculating a product of the steering angle and an angular velocity of the steering wheel; 
if the torque of the steering wheel is not less than the assist threshold or the product of the torque of the steering wheel and the assist threshold is not negative, setting a time value to 0, and determining that the vehicle is in the steering state; 
if the torque of the steering wheel is not less than the assist threshold and the product of the torque of the steering wheel and the assist threshold is negative, starting timing and comparing the time value with a time threshold value; if the time value is greater than the time threshold value, determining that the vehicle is in the return-to-center state; 
the step of calculating an output steering angle of a steering angle coupling motor when the vehicle is in the steering state in step 2) comprises: 
a) collecting a vehicle velocity, the steering angle of the steering wheel and a yaw rate, and based on the vehicle velocity and the steering angle of the steering wheel, obtaining an ideal transmission ratio under a current working condition by reading a MAP of ideal transmission ratio; 
b) calculating a theoretical value of the steering angle of the steering angle coupling motor according to the ideal transmission ratio and the steering angle of the steering wheel, wherein the calculation formula is:
  
    PNG
    media_image1.png
    87
    278
    media_image1.png
    Greyscale
 ;
wherein δ*ac is the theoretical value of the steering angle of the steering angle coupling motor; iis a transmission ratio from an input end of the planetary gear mechanism to an output end of the planetary gear mechanism when a planetary frame of the planetary gear mechanism is fixed; iws is a transmission ratio of a steering gear; iM is a transmission ratio of a reduction mechanism of the steering angle coupling motor; id is the ideal transmission ratio; and δh is the steering angle of the steering wheel; 
(c) calculating a difference between an actual yaw rate and a reference yaw rate as follows: 
eω=ωr−ω*r; 
wherein eω is the difference between the actual yaw rate and the reference yaw rate; ωr is the actual yaw rate; ω*r is the reference yaw rate; 
    PNG
    media_image2.png
    60
    86
    media_image2.png
    Greyscale
; V is a velocity of the vehicle; L is a wheelbase of the vehicle; δh is the steering angle of the steering wheel; and id is the ideal transmission ratio;
d) calculating a steering angle correction Δδac of the steering angle coupling motor by inputting the difference between the actual yaw rate and the reference yaw rate into a proportional-integral-derivative (PID) controller; and 
e) calculating the output steering angle of the steering angle coupling motor as follows:
δac=δ*ac*+Δδac; wherein δac is the output steering angle of the steering angle coupling motor; δ*ac is the theoretical value of the steering angle of the steering angle coupling motor; Δδac is the steering angle correction of the steering angle coupling motor.” in Claim .
Claims  are allowed based on their dependence from allowed independent claims.
Claim  enable opportunities to maintain the ideal steering characteristics, and ensure that the driver can perceive the correct road information.
The limitations of Claims  of the pending application are not present in the cited references of record.  Additionally, the examiner does not consider it obvious to a person having ordinary skill in the art to combine the cited art of record to arrive at the claimed invention.  Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                  
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747